PER CURIAM:
Denard Edward Carrington petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his Fed.R.Civ.P. 59(e) motion to alter or amend judgment. He seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that the district court entered an order on June 30, 2014, granting in part Carrington’s motion. Accordingly, because the district court has recently acted on Carrington’s case, we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.